USCA11 Case: 21-11825      Date Filed: 03/30/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11825
                   Non-Argument Calendar
                   ____________________

LATONYA PRITCHETT,
                                              Plaintiff-Appellant,
versus
COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
               D.C. Docket No. 1:19-cv-00652-B
                   ____________________
USCA11 Case: 21-11825         Date Filed: 03/30/2022    Page: 2 of 7




2                      Opinion of the Court                 21-11825


Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
       Latonya Pritchett appeals the district court’s order affirming
the Commissioner of Social Security Administration’s (Commis-
sioner) denial of her application for disability insurance benefits
(DIB). Pritchett argues that the administrative law judge (ALJ)
erred in finding that the Commissioner met its burden of showing
that a substantial number of jobs exist in the national economy
which Pritchett can perform. Because the ALJ’s decision is sup-
ported by substantial evidence, we affirm.
                                  I.
       Pritchett applied for DIB in July 2018, alleging disability be-
ginning on February 1, 2016, based on back injury, post-traumatic
stress disorder, depression, left shoulder injury, sleep apnea, anxi-
ety, migraines, and memory loss. After the Commissioner denied
Pritchett’s application, she requested a hearing before an ALJ.
       At the March 2019 administrative hearing, vocational expert
(VE) Vicky Pratton testified about Pritchett’s past work experience.
After testifying that Pritchett could not return to her past work, the
ALJ posed a hypothetical question to the VE using the functional
limitations set forth in Pritchett’s residual functional capacity
(RFC) assessment, including the restrictions of sitting for no more
than ten minutes at a time and standing for no more than ten
minutes at a time. When the ALJ asked whether there were jobs
USCA11 Case: 21-11825        Date Filed: 03/30/2022     Page: 3 of 7




21-11825               Opinion of the Court                        3

in the national economy which a claimant with those limitations
could perform, the VE stated:
              Your Honor, I would normally say that would
      fall into the range of sedentary but looking at the lim-
      itations to sitting it seems very restrictive to only be
      able to sit ten minutes at a time and do a sedentary
      job and then it sounds like there would be a lot of con-
      stant up and down . . . that could be problematic in a
      sedentary job. There might be some jobs identified.
      But it -- it would be difficult.
       The VE then testified that such a claimant could perform the
jobs of surveillance system monitor and document preparer, and
that there were approximately 96,000 and 2,800,000 of these jobs in
the national economy, respectively. After listing both jobs, the VE
said that she even had her doubts about whether the claimant could
perform the role of surveillance system monitor “because it could
be very routine and repetitive but if a crisis came it may get out of
that realm of repetitive work.”
      The VE testified about the limitations posed by a claimant’s
ten-minute limit on sitting and provided the following example:
      Let’s say they were doing something like final assem-
      bler where they were . . . putting together eyeglass
      frames. Then they could probably do the job but it
      would require an accommodation of the work site so
      that you had the table that you would normally sit to
USCA11 Case: 21-11825         Date Filed: 03/30/2022     Page: 4 of 7




4                       Opinion of the Court                 21-11825

       do the work but another area right beside where you
       could sit or stand, kind of like those desks they’ve got
       now.
       The VE continued by saying that, even with an adjustable
desk, “the way you have to jack it up and down, if it was every ten
minutes it would be prohibitive.” The VE concluded her testi-
mony in response to the hypothetical by stating that “it’s a chal-
lenging hypothetical Your Honor. Not impossible to work under
those circumstances, but if I was a vocational consultant working
with a person that had these kind of limitations I would want to go
in and make sure the work space could accommodate that up and
down.”
       Based on the VE’s testimony, the ALJ concluded, at step five
of the sequential analysis, that Pritchett was not disabled—and
therefore did not qualify for DIB—because she could still work as
a surveillance system monitor and a document preparer, and a sig-
nificant number of those jobs existed in the national economy.
        After exhausting her administrative appeals, Pritchett filed
suit in the district court. The district court rejected the ALJ’s find-
ing as to the surveillance system monitor jobs, finding certain VE
testimony too uncertain to be deemed substantial evidence. Nev-
ertheless, the district court affirmed the denial of benefits, finding
that substantial evidence supported the ALJ’s finding that Pritchett
could work as a document preparer.
USCA11 Case: 21-11825        Date Filed: 03/30/2022    Page: 5 of 7




21-11825               Opinion of the Court                       5

        Pritchett now argues that the Commissioner failed to show
that there were a significant number of document preparer jobs in
the national economy that would accommodate her specific need
for both stationary seated and stationary elevated workspaces. Spe-
cifically, she contends that the VE’s use of the term “not impossi-
ble” was an ambiguous double negative that could not constitute
substantial evidence. Further, she argues that the estimates of the
number of available jobs failed to take her specific need for two
desks into account.
       In response, the Commissioner argues that the ALJ’s find-
ings are supported by substantial evidence, and that the district
court erred in finding that substantial evidence did not support the
ALJ’s finding that Pritchett could perform the surveillance system
monitor work.
                                II.
       In a social security case, we review the agency’s legal con-
clusions de novo, and its factual findings to determine whether
they are supported by substantial evidence. Ingram v. Comm’r of
Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007). “Substantial
evidence is more than a scintilla and is such relevant evidence as a
reasonable person would accept as adequate to support a conclu-
sion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th
Cir. 2011). “We may not decide the facts anew, reweigh the evi-
dence, or substitute our judgment for that of the Commissioner.”
Id. (alteration adopted). Thus, so long as it is supported by
USCA11 Case: 21-11825         Date Filed: 03/30/2022    Page: 6 of 7




6                      Opinion of the Court                 21-11825

substantial evidence, we must defer to the ALJ’s decision, even if
the evidence may preponderate against it. Ingram, 496 F.3d at
1260.
       An individual claiming DIB must prove that she is disabled.
Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per cu-
riam). The social security regulations establish a five-step, “sequen-
tial” process for determining whether a claimant is disabled. 20
C.F.R. § 404.1520(a)(1).
       During the first four steps, the ALJ found that: (1) Pritchett
was not engaged in substantial gainful activity; (2) Pritchett had
one or more severe impairments; (3) her impairments did not meet
or equal a listed impairment; and (4) based on her RFC Pritchett
could not perform her past relevant work. These findings are un-
contested. Pritchett’s appeal thus concerns only the fifth and final
step in the sequential analysis—whether “there is other work avail-
able in significant numbers in the national economy that the claim-
ant has the ability to perform.” Phillips v. Barnhart, 357 F.3d 1232,
1239 (11th Cir. 2004). One of the ways an ALJ may make this de-
termination is by obtaining the testimony of a VE. Id. at 1240. In
order for a VE’s testimony to constitute substantial evidence, the
ALJ must pose a hypothetical question which comprises all of the
claimant’s impairments and limitations. See Henry v. Comm’r of
Soc. Sec., 802 F.3d 1264, 1269 (11th Cir. 2015) (per curiam).
USCA11 Case: 21-11825            Date Filed: 03/30/2022         Page: 7 of 7




21-11825                  Opinion of the Court                               7

                                     III.
        Here, we conclude that substantial evidence supports the
ALJ’s finding that Pritchett could perform the work of a document
preparer, and that such work existed in significant numbers in the
national economy. The hypothetical outlined above that the ALJ
posed to the VE comprised all of Pritchett’s impairments as re-
flected in her RFC. While the VE gave equivocal testimony regard-
ing Pritchett’s ability to work as a surveillance system monitor, the
VE did not express any reservations about Pritchett’s ability to per-
form the document preparer job given her RFC. Although the VE
stated that it would be “better” for Pritchett to have two separate
tables at a work site, she later qualified that statement by adding
that it was “not impossible to work under those circumstances.” In
any event, Pritchett’s RFC did not identify a need for two desks.
        The ALJ interpreted the VE’s testimony as evidence that a
significant number of document preparer jobs that Pritchett could
perform existed in the national economy—even if she might re-
quire certain accommodations to do so—and we will not substitute
our judgment for that of the Commissioner. 1 See Winschel, 631
F.3d at 1178. Thus, we affirm the denial of benefits.
       AFFIRMED.


1 Because substantial evidence supports the ALJ’s finding as to the document
preparer job, we decline to reach the Commissioner’s argument that the dis-
trict court improperly found substantial evidence lacking as to the ALJ’s find-
ing that Pritchett could perform the surveillance systems monitor job.